ON SUGGESTIONS FOR REHEARING EN BANC
Before CLARK, Chief Judge, BROWN, WISDOM, GEE, RUBIN, REAVLEY, POL-ITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGIN-BOTHAM and DAVIS, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.